DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 03/31/2021, with respect to claims 1- have been fully considered and are persuasive.  The rejections from previous office action has been withdrawn.  Upon further searches and considerations, claims 1-14, 16-22, and 24-27 are allowed, because none of prior arts alone or in combination disclose the concept of claim limitation of “a PCIe interface to communicatively couple to a PCIe bus of a host; a fabric interface circuit to communicatively couple [[a]] the host to a network fabric; and circuit to: allocate a field-programmable gate array (FPGA) kernel to a remote FPGA accelerator to provide a disaggregated compute function; receive notification via the network fabric of available performance telemetry data for [[a]] the remote FPGA accelerator;
allocate memory for handling [[the]] telemetry data; [[and]] receive the telemetry data from the remote FPGA accelerator into the allocated memory; and responsive to the telemetry data, allocate or deallocate an instance of the remote FPGA accelerator” as recited in claim 1, 8, 18, and 25.
Allowable Subject Matter
Claims 1-14, 16-22, and 24-27 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425